Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 29, 2018

                                     No. 04-18-00014-CV

                                     Virginia BRETADO,
                                           Appellant

                                               v.

                   NATIONWIDE MUTUAL INSURANCE COMPANY,
                                  Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-09066
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
       The trial court signed a final judgment on September 28, 2017. Appellant timely filed a
motion for new trial on October 27, 2017. Therefore, the notice of appeal was due to be filed on
December 27, 2017. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice
of appeal was due on January 11, 2018. See TEX. R. APP. P. 26.3. Although appellant filed a
notice of appeal within the fifteen-day grace period allowed by Rule 26.3, she did not file a
motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate Procedure
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the
predecessor to Rule 26). However, the appellant must offer a reasonable explanation for failing
to file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       We, therefore, ORDER appellant to file, within fifteen days from the date of this order, a
response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court